The record herein was filed in this court on December 28, 1928, and the case subsequently set for submission for February 7, 1929. No briefs were filed in the trial court. Briefs were filed in this court on January 26, 1929, but no copy was furnished appellee or its counsel, nor was notice given to either of them that briefs had been filed. Immediately before January 26th, counsel for appellee called in person upon our clerk and inquired if briefs had been filed, and was informed that none had been filed. On February 6th appellee's counsel learned for the first time of the filing of the briefs, and was not guilty of negligence in not sooner learning that fact. The filing of the briefs, under the facts stated, was a violation of appellee's rights, and therefore its motion to strike is sustained. Moody v. Early-Foster Co. (Tex.Civ.App.) 246 S.W. 1087; Stidham v. Cicero Smith Lumber Co. (Tex.Civ.App.) 257 S.W. 628. The record thus being without briefs, the appeal is dismissed on appellee's motion. West Louisiana Bank v. Terry (Tex.Civ.App.) 229 S.W. 639.
Dismissed.